Exh.e.3. KEELEY FUNDS, INC. SECOND AMENDMENT TO THE UNDERWRITING AGREEMENT THIS SECOND AMENDMENT dated as of the [] day of [], 2007 to the Underwriting Agreement, dated as of the 7th day of April, 2005, as amended in date [], 2006 (the “Agreement”) is made and entered into as of this [] day of [], 2007, by and between KEELEY FUNDS, INC., a Maryland corporation (the “Company”) and KEELEY INVESTMENT CORP., an Illinois corporation (the “Distributor”). RECITALS WHEREAS, the parties have entered into an Underwriting Agreement; and WHEREAS, the Company and the Distributor desire to amend said Agreement; and WHEREAS, Section 15 of the Agreement allows for its amendment by a written instrument executed by both parties. NOW, THEREFORE, the parties agree as follows: Exhibit A of the Agreement is hereby superseded and replaced with Exhibit A attached hereto. Except to the extent amended hereby, the Agreement shall remain in full force and effect. IN WITNESS WHEREOF, the parties hereto have caused this Second Amendment to be executed by a duly authorized officer on one or more counterparts as of the date and year first written above. KEELEY FUNDS, INC. KEELEY INVESTMENT, CORP. By: By: Name: Name: Title: Title: Exhibit A to the Keeley Funds, Inc. Underwriting Agreement Series Distribution Plan Keeley Small-Mid Cap Value Fund Class A Shares Distribution Plan (12b-1 Plan) Adopted on [], 2007 Keeley Mid Cap Value Fund Distribution Plan (12b-1 Plan) Adopted on April 7, 2005 Keeley All Cap Value Fund Distribution Plan (12b-1 Plan) Adopted on February 14, 2006
